DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Response to Amendment
The amendment, filed 02/17/2021, has been entered.
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 02/17/2021, with respect to the removal of subject matter pertaining to a capacitive device have been fully considered and are persuasive.  The 35 USC 112(a) and (b) rejections of claims 1-10 and 21-24 have been withdrawn as they are now rendered moot. 
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. 
Applicants argue, on pages 7-8, the prior art fails to teach sets of protrusions as claimed because the contact pads of George are surrounded by solder resist.  This is not found to be persuasive, as the contact pads of George protrude from the underlying 
Applicants argue, on pages 7-9, that the prior art fails to teach configuring the coupling to produce a predetermined gap height.  This is not found to be persuasive, as the prior art teaches a gap between the interposer and substrate and a gap between the interposer and the qubit.  Attempting to add a method limitation requiring a measuring and preconfiguring step before formation of the gap height holds no weight in a device claim. A gap height is present in the device of George and Williams, therefore one having ordinary skill in the art would reasonably be expected to choose these height.  
Applicant points to an alternate embodiment which states “die 302 and/or the die 350 may be brought in contact with the package substrate 304 using a pick and place apparatus” to show that the prior art teaches there is no gap.  First, this is not persuasive as this is a different embodiment than that relied on in making the rejection, and the embodiment relied upon teaches a gap.  Secondly, contact is a very broad term which can mean indirect contact or electrical contact.  A die is in electrical contact with the substrate when it is connected in the embodiment relied upon, rather than what applicant appears to be reading into the limitation meaning direct physical contact with no intervening layers.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over George et al (US 2019/0252536 hereinafter George) in view of Williams (US 4,930,001 hereinafter Williams)
With respect to claim 1, George (Fig. 18) teaches a quantum device comprising: 
a qubit chip (100) with a set of protrusions (365); ([0099-0104])
a second chip (350) comprising a substrate with a second set of protrusions (371); ([0111])
a set of bumps (306,309) formed on an interposer (304), the set of bumps formed of a material having above a threshold ductility at a room temperature range, wherein the bumps (306, 309) are configured to bond to the first (365) and second (371) set of protrusions. ([0120-0122] the bumps are formed of indium based solder and are bonded to the protrusions)
George fails to explicitly disclose wherein the protrusions and bumps are to be cold welded.
Williams (Figs. 1-4), in a related art application, teaches a method of cold welding a first protrusion (16) to an indium bump (11) which provides an exemplary bond for use in semiconductor packaging. (Column 2 lines 17-Column 3 line 38)
Furthermore George in view of Williams teaches wherein the interposer and substrate are formed so as to have a gap between them, and that gap has a height; and wherein the interposer and qubit chip have a gap between them, and that gap has a height. 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the cold welding technique taught by Williams to the protrusions and bumps in the quantum device of George, as the bond of Williams provides a high strength bond that can improve the performance of the circuits in the package.  (See Response to arguments, Column 3 lines 20-50) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
The limitation “wherein a first coupling in the first set of cold welded couplings is configured to produce a first predetermined gap height between the interposer and the substrate” and “wherein a second coupling in the second set of cold welded couplings is configured to produce a second gap height between the interposer and the qubit chip,” are functional limitations or limitations that attempt to impute a method into a device claim, which holds no patentable weight.  The device of the prior art has gaps with heights, and therefore is able to meet the limitation as claimed.  One having ordinary skill in the art of semiconductor device manufacturing has a great deal of control over the process and would be motivated to form devices to desired specifications.
Intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963).  Please note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the limitation has been given patentable weight.). When a claim is fully considered, all limitations of the claim are checked to see if they are directed to a function, property or characteristic of the apparatus. If they are directed to function, property or characteristic of the apparatus and "the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art" (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.1V of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
With respect to claim 2, George (Fig. 18) in view of Williams (Figs. 1-4) teaches the quantum device of claim 1, wherein the first set of protrusions is of at least one member selected from a set comprising Gold and Platinum. (Williams Column 2 lines 17-34)
With respect to claim 3, George (Fig. 18) in view of Williams (Figs. 1-4) teaches the quantum device of claim 1, wherein the second set of protrusions is of at least one member selected from a set comprising Gold and Platinum. (Williams Column 2 lines 17-34)
With respect to claim 4, George (Fig. 18) in view of Williams (Figs. 1-4) teaches the quantum device of claim 1, wherein the set of bumps is of at least one member selected from a set comprising Indium, Tin, Lead, and Bismuth. ([0120-0122] and Williams Column 2 lines 35-53)
With respect to claim 7, George (Fig. 18) in view of Williams (Figs. 1-4) teaches The quantum device of claim 1, wherein the set of bumps comprises a material exhibiting superconductivity in a cryogenic temperature range. ([0120-0122] and Williams Column 2 lines 35-53, the bumps are formed of indium)
With respect to claim 8, George (Fig. 18) in view of Williams (Figs. 1-4) teaches the quantum device of claim 1, wherein a plurality of the first set of protrusions are coupled via a cold welded coupling to one of the set of bumps. ([0120-0122] the bumps are formed of indium based solder and are bonded to the protrusions; Williams Column 2 lines 17-Column 3 line 38)
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Williams in view of Tanaka et al (US 2009/0241337 hereinafter Tanaka).
With respect to claim 5, George (Fig. 18) in view of Williams (Figs. 1-4) teaches the quantum device of claim 1, but fails to teach wherein the first set of protrusions have a conical shape.
Tanaka (Figs. 3) teaches a method of bonding a gold protrusion (31), wherein the protrusion can have a conical or pyramidal shape. ([0041])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to change the shape of the protrusion of George in view of Williams, as taught by Tanaka, as the projection formed by making a conical or pyramidal protrusion helps improve the mechanical adhesion and prevents displacement between the protrusion and bumps. ([0038]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way. See also MPEP 2144.05.IV.B In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to claim 6, George (Fig. 18) in view of Williams (Figs. 1-4) teaches the quantum device of claim 1, but fails to teach wherein the second set of protrusions have a pyramid shape.
Tanaka (Figs. 3) teaches a method of bonding a gold protrusion (31), wherein the protrusion can have a conical or pyramidal shape. ([0041])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to change the shape of the protrusion of George in view of Williams, as taught by Tanaka, as the projection formed by making a conical or pyramidal protrusion helps improve the mechanical adhesion and prevents displacement between the protrusion and bumps. ([0038]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way. See also MPEP 2144.05.IV.B In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 9, 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Williams in view of Oliver et al (US 2018/0013052 hereinafter Oliver)
With respect to claim 9, George (Fig. 18) in view of Williams (Figs. 1-4) teaches the quantum device of claim 1, but fails to explicitly disclose wherein the first set of protrusions comprises a gold coated superconducting material.
Oliver teaches it is well-known in the art to use a gold coated superconducting material for qubit bump bond, as the gold coating can protect the metal from oxidation. ([0200])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the first set of protrusions of George in view of Williams to comprise a gold coated superconducting material, as the goad coated superconducting material can form a strong bond with the metal protected from oxidation thus allowing reaction with each other during the interconnect formation.. ([0200]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way
With respect to claim 10, George (Fig. 18) in view of Williams (Figs. 1-4) teaches the quantum device of claim 1, but fails to teach wherein the second set of protrusions comprises a gold coated superconducting material.
Oliver teaches it is well-known in the art to use a gold coated superconducting material for qubit bump bond, as the gold coating can protect the metal from oxidation. ([0200])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the second set of protrusions of George in view of Williams to comprise a gold coated superconducting material, as the goad coated superconducting material can form a strong bond with the metal protected from oxidation thus allowing reaction with each other during the interconnect formation.. ([0200]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way
With respect to claim 24, George (Fig. 18) in view of Williams (Figs. 1-4) teaches the quantum device of claim 1, wherein the qubit chip is a quantum processor but fails to explicitly disclose comprising a Josephson junction. ([0003, 0004, 0017])
Oliver teaches it is well-known in the art for quantum processing qubits to comprise a Josephson junction. ([0050])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the qubit chip of George in view of Williams to comprise a Josephson junction, as Oliver teaches it is well-known to form quantum processors comprising a Josephson junction. ([0050]) See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over George in view of Williams in view of Lamorey et al (US 2015/0091131 hereinafter Lamorey).
With respect to claim 21, George (Fig. 18) in view of Williams (Figs. 1-4) teaches the quantum device of claim 1, but fails to explicitly disclose wherein the qubit chip is disposed in a recess of the substrate.
Lamorey (Fig. 2) teaches it is well-known in the art to form a package such that a die (102) is disposed in a recess of the substrate (110). ([0023])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the qubit chip of George in view of Williams in a recess of the substrate, as this is a well-known package configuration in the art that can reduce overall package size. ([0023]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898